UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICHARD HENRY PARRISH, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-97-30041, CA-00-606-7)


Submitted:   May 31, 2001                   Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Henry Parrish, Jr., Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard Parrish appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000), and a sub-

sequent order denying his motion for a certificate of appeal-

ability.   As to his appeal of the district court’s denial of relief

on his § 2255 motion, we dismiss the appeal for lack of jurisdic-

tion because Parrish’s notice of appeal was not timely filed.    In

actions where the United States is a party, parties are accorded

sixty days after the entry of the district court’s final judgment

or order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”    Browder v.

Director, Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)). The district court’s

order was entered on the docket on August 3, 2000. Parrish’s notice

of appeal was filed on January 18, 2001.*    Because Parrish failed

to file a timely notice of appeal or to obtain an extension or




     *
       Parrish mistakenly filed his notice of appeal with this
court on January 18, 2001.     This court forwarded the notice of
appeal to the district court for filing. The notice of appeal was
thus filed in the district court on January 23, 2001.            In
accordance with Fed. R. App. P. 4(d), Parrish’s notice of appeal is
deemed filed on January 18, 2001, the date the notice of appeal was
received by this court and sent to the district court.


                                  2
reopening of the appeal period, we dismiss the appeal as to this

order.

     With respect to Parrish’s appeal of the order denying his

motion for a certificate of appealability, we have reviewed the

district court’s order and find no reversible error.   Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. See United States v. Parrish,

Nos. CR-97-30041; CA-00-606-7 (W.D. Va. Nov. 21, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                3